Citation Nr: 1213234	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted entitlement to service connection for bilateral hearing loss with an initial noncompensable evaluation assigned effective September 14, 2007.  

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in February 2011.  The case has now returned to the Board for further appellate action.

In May 2010, the Veteran filed a claim for entitlement to service connection for depression, to include as secondary to service-connected bilateral hearing loss and tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the Board's February 2011 remand, the Veteran was provided a VA audiological examination in April 2011 to determine the severity of his service-connected bilateral hearing loss disability.  Following the examination, the AOJ issued a supplemental statement of the case (SSOC) in May 2011 and the case was returned to the Board for further appellate action.  

Review of the Veteran's virtual file shows that he was provided another VA contract examination in October 2011-after the May 2011 SSOC was issued and after the case was returned to the Board's docket.  There is no SSOC dated after the October 2011 VA audiological examination, and no indication that the AOJ has adjudicated the claim with consideration of this new evidence.  Neither the Veteran nor his representative have provided a waiver of initial AOJ consideration of the October 2011 VA examination report.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claim must be remanded to allow for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of all evidence of record, including the October 2011 VA contract examination report added to the Veteran's virtual record since the May 2011 SSOC.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

